 



Exhibit 10.1
EMPLOYMENT AGREEMENT
BY AND AMONG
BIG LOTS, INC.,
BIG LOTS STORES, INC.
AND
KENT LARSSON
This employment agreement (“Agreement”) by and among Big Lots, Inc. (“BLI”), Big
Lots Stores, Inc. (“Big Lots”) and their affiliates, predecessor, successor,
subsidiaries and other related companies (collectively the “Company”) and Kent
Larsson (“Executive”), collectively, the “Parties,” is effective as of
August 17, 2005 (“Effective Date”) and supersedes and replaces [1] any other
oral or written agreement or understanding concerning the terms of the
Executive’s employment with the Company including Executive’s Employment
Agreement dated March 29, 2004, but does not supersede or replace [2] any
agreement or arrangement between the Executive or any Group Member (as defined
in Section 4.02[1]) relating to the payment of compensation or benefits earned
(or deemed earned) on account of services performed for a Group Member before
the Effective Date.
1.00 Duration
This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00 (“Term”). Any notice of termination required to be
given under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.
2.00 Executive’s Employment Function
2.01 Position. The Executive agrees to serve the Company in an executive
capacity. The Executive agrees at all times to observe and to be bound by all
Company rules, policies, practices, procedures and resolutions which apply to
Company employees with a similar title and position and which do not conflict
with the specific terms of this Agreement.
2.02 Place of Performance. Unless the Company requires the Executive to perform
duties at another location, the Executive’s duties will be performed principally
in Columbus, Ohio, except for travel on the business of any Group Member.
3.00 Compensation
The Company will pay the Executive the amounts described in Sections 3.00 and
5.00 as compensation for the services described in this Agreement and in
exchange for the duties and responsibilities described in Section 4.00.
3.01 Base Salary. The Company will pay to the Executive an annualized base
salary of $350,000, which, at the discretion of the Company, may be adjusted
from time to time in a manner that is consistent with the Company’s compensation
policies in effect for Company employees with a similar title and position
(“Base Amount”) but may not be adjusted to any amount lower than $350,000
without the Executive’s consent. The Executive’s Base Salary will be paid in
installments that correspond with the Company’s normal payroll practices.

 



--------------------------------------------------------------------------------



 



3.02 Bonus. The Executive will be eligible to receive bonus compensation
(“Bonus”) under and subject to the terms of the Company’s 1998 Big Lots, Inc.
Key Associate Annual Compensation Plan, as amended (or any such successor plan,
hereinafter, “Bonus Program”) for the fiscal year beginning January 30, 2005 and
for each subsequent fiscal year during the Term of this Agreement. The
Executive’s Bonus will be an amount equal to the Base Salary at the end of each
fiscal year multiplied by the Bonus Payout percentage as determined under the
Bonus Program. The Bonus Program is based upon the achievement of the Company’s
annual financial plan. The Executive’s Bonus Payout percentage consists of a
Target Bonus of 50 percent of Base Salary and a Stretch Bonus of 100 percent of
Base Salary. Both “Target Bonus” and a “Stretch Bonus” are defined in the Bonus
Program and are subject to adjustment as provided in the Bonus Program;
provided, however, the Executive’s Target Bonus will never be set at less than
50 percent of Base Salary and the Executive’s Stretch Bonus will never be set at
less than 100 percent of Base Salary. The Payment of any earned Bonuses is
subject to the terms of the Bonus Program and any agreements issued thereunder.
The term “fiscal year” means the period beginning on the first Sunday after the
Saturday closest to January 31st of each calendar year and ending on the
Saturday closest to January 31st of the following calendar year.
3.03 Benefit and Other Compensatory Plans. Subject to their terms (which the
Company may amend at any time), the Executive may participate in any
Company-sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive’s title and position. The Executive also may
participate in any other deferred incentive or similar compensation program
maintained by the Company and generally made available to Company employees with
a similar title and position.
3.04 Vacation and Sick Leave. The Executive will be entitled to the same periods
of vacation and sick leave each year that the Company provides under its
vacation and sick leave policy to other Company employees with a similar title
and position.
3.05 Expenses. Consistent with the terms of its business expense reimbursement
policies and procedures, the Company will reimburse Executive for all normal and
reasonable expenses incurred while performing services under this Agreement,
including reasonable travel expenses. Reimbursement for these expenses will be
made as soon as administratively feasible after the date the Executive submits
appropriate evidence of the expenditure and otherwise complies with the
Company’s business expense reimbursement policies and procedures.
3.06 Automobile Allowance. The Company will provide the Executive with an
automobile or a monthly automobile allowance in accordance with applicable
Company policies for employees with a similar title and position; provided,
however, that the automobile allowance may not be adjusted to a value lower than
the value the Executive is entitled to receive as of the Effective Date.
3.07 Termination Benefits. The Company will provide the Executive with only
those termination benefits described in Section 5.00.

2



--------------------------------------------------------------------------------



 



4.00 Executive’s Obligations
The amounts described in Sections 3.00 and 5.00 of this Agreement are provided
by the Company in exchange for (and have a value to the Company equivalent to)
the Executive’s performance of the obligations described in this Agreement,
including performance of the duties and the covenants made and entered into by
and between the Executive and the Company in this Agreement.
4.01 Scope of Duties. The Executive will:
[1] Devote all available business time, best efforts and undivided attention to
the Company’s business and affairs; and
[2] Not engage in any other business activity, whether for gain, profit or other
pecuniary benefit except for services benefiting the Group or any Group Member.
However, the restrictions described in Sections 4.01[1] and [2] will not
preclude the Executive from:
[3] Making or holding passive investments; or
[4] Serving on corporate, civic, religious, educational and/or charitable boards
or committees but only if this activity [a] does not interfere with the
Executive’s performance of the duties assumed under this Agreement and [b] is
approved in writing by the Company.
4.02 Confidential Information.
[1] Obligation to Protect Confidential Information. The Executive acknowledges
that the Company, its parent, affiliates, predecessor, successor, subsidiaries
and other related companies, including entities that become related entities
after the Effective Date (collectively, “Group” and separately, “Group Member”)
have a legitimate and continuing proprietary interest in the protection of
Confidential Information (as defined in Section 4.02[2]) and Intellectual
Property (as defined in Section 4.02[3]) and have invested, and will continue to
invest, substantial sums of money to develop, maintain and protect Confidential
Information and Intellectual Property. The Executive agrees [a] during and after
employment with the Company and as to all Group Members [i] that any
Confidential Information and Intellectual Property will be held in confidence
and treated as proprietary to the Group, [ii] not to use or disclose any
Confidential Information or Intellectual Property except to promote and advance
the Group’s business interests and [b] immediately upon termination for any
reason from employment with the Company, to return to the Company any
Confidential Information and Intellectual Property.
[2] Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax

3



--------------------------------------------------------------------------------



 



records, personnel histories and records, information regarding sales,
information regarding properties and any other information of a similar
confidential nature regarding the business, operations, properties or personnel
of the Group, the Company or any other Group Member which are disclosed to or
learned by the Executive while employed by a Group Member, but will not include
[a] the Executive’s own personal personnel records or [b] any information that
[i] the Executive possessed before the date of initial employment (including
periods before the Effective Date) with the Group that was a matter of public
knowledge, [ii] became or becomes a matter of public knowledge through
authorized sources independent of the Executive, [iii] has been or is disclosed
by any Group Member without restriction on its use, [iv] has been or is required
to be disclosed by law or governmental order or regulation or [v] is germane
(but only to the extent that it is germane) to enforcement of the Executive’s
rights under this Agreement and only if its disclosure is a necessary part of
any proceedings described in Section 9.00. The Executive also agrees that, if
there is any reasonable doubt whether an item is public knowledge, to not regard
the item as public knowledge until and unless the Company’s General Counsel or
Chief Executive Officer confirms to the Executive that the information is public
knowledge or an adjudicator finally decides that the information is public
knowledge.
[3] Intellectual Property. The Executive expressly acknowledges that all right,
title and interest to all inventions, designs, discoveries, works of authorship,
and ideas conceived, produced, created, discovered, authored or reduced to
practice during the Executive’s performance of services under this Agreement,
whether individually or jointly with any Group Member and whether or not it is
deemed to be “work made for hire” (the “Intellectual Property”) will be owned
solely by the Group, and will be subject to the restrictions set forth in
Section 4.02[1]. All Intellectual Property that constitutes copyrightable
subject matter under the copyright laws of the United States will, from its
conception, be deemed to be a “work made for hire” under the United States
copyright laws and all right, title and interest in and to such copyrightable
works will vest in the Company or the Group. All right, title and interest in
and to all Intellectual Property developed or produced under this Agreement by
the Executive, whether constituting patentable subject matter or copyrightable
subject matter (to the extent deemed not to be a “work made for hire”) or
otherwise, will be assigned and is hereby irrevocably assigned to the Company or
the Group by the Executive. Without any additional consideration, the Executive
will execute all documents and take all other actions the Company reasonably
believes are needed to convey the Executive’s complete ownership interest in any
Intellectual Property to the Company or the Group so that the Company or the
Group will own and may protect the Intellectual Property and obtain patent,
copyright and trademark registrations for it. The Executive agrees that any
Group Member may alter or modify the Intellectual Property at the Group Member’s
sole discretion, and the Executive waives all right to claim or disclaim
ownership.
4.03 Solicitation of Employees. The Executive agrees that during employment, and
for two years after terminating employment with all Group Members [1] not,
directly or indirectly, to solicit (or facilitate the solicitation of) any
employee of any Group Member to leave employment with the Group or any Group
Member, [2] not, directly or indirectly, to employ, seek to employ or facilitate
the employment of any employee of any Group Member by an entity that is not a

4



--------------------------------------------------------------------------------



 



Group Member and [3] not to cause or induce any entity described in
Section 4.05[1] to solicit or employ (or to facilitate the solicitation or
employment of ) any employee of any Group Member.
4.04 Solicitation of Third Parties. The Executive agrees that during employment,
and for two years after terminating employment with all Group Members not,
directly or indirectly, to recruit, solicit or otherwise induce or influence any
customer, supplier, sales representative, lender, lessor, lessee or any other
person having a business relationship with the Group, the Company or any other
Group Member to discontinue or reduce the extent of that relationship except in
the course of discharging the duties described in this Agreement and with the
good faith objective of advancing the Company’s or the Group’s (or any other
Group Member’s) business interests.
4.05 Non-Competition. The Executive acknowledges the nature of the Group’s
Business (as defined in Section 4.05[3][a] and that the Group is one of the
limited number of entities which has developed this type of business; that the
Group’s Business is national in scope and the Executive’s work for the Group,
the Company and other Group Members will give Executive access to the
confidential affairs of the Company and other Group Members, to Confidential
Information and to Intellectual Property as defined in Sections 4.02[2] and
4.02[3] respectively; and that the agreements and covenants of the Executive
contained in Section 4.00 are essential to preserving the Group’s Business and
good will. Accordingly, the Executive covenants and agrees that:
[1] During the Restriction Period (as defined in Section 4.05[3][c]) and within
the Restricted Area (as defined in Section 4.05[3][b]) the Executive will not
[a] engage in the Group’s Business for the Executive’s own account, [b] render
any services to any person engaged in the Group’s Business (other than to an
entity that is a Group Member when those services are rendered); or [c] become
employed in any manner by, or consult with, Wal-Mart, Sam’s Club, Kmart, Target,
Dollar General, Family Dollar, Dollar Tree, Value City/Schottenstein Stores
Corporation, Fred’s, 99¢ Stores, Canned Foods, Tuesday Morning and TJX
Corporation. Further, the Executive agrees during the Restricted Period to not
become employed in any manner by or to act as consultant to any successor,
parent or subsidiary of the entities (or types of entities) listed above other
than in the course of discharging the duties described in this Agreement.
[2] Maximum Enforceable Restriction. If any or all of the covenants set forth in
this Section 4.05 are determined by a court of competent jurisdiction to be
unenforceable by reason of the temporal restrictions being too great, the
geographic areas covered too great, the range of activities too great or for any
other reason, the Court is authorized and will interpret them to extend over the
maximum period of time, the maximum geographic area and the maximum range of
activities or, as to any provision, in such a manner that all provisions may be
given maximum restrictive effect in accordance with applicable law.
[3] Definition Relating to Section 4.05.
[a] Group Business. For purposes of this Agreement, “Group Business” includes
the operation of Big Lots retail outlets, the inventories of which are

5



--------------------------------------------------------------------------------



 



acquired primarily through special purchases such as overstocks, close-outs,
liquidations, bankruptcies, wholesale distribution of overstock, distress,
liquidation and other volume inventories, the operation of Big Lots furniture
stores, and related wholesale operations and other lines of business any Group
Member develops during the Term of this Agreement.
[b] Restricted Area. For purposes of this Agreement, “Restricted Area” means the
50 mile radius surrounding any location in which the Group’s Business is
conducted during the Term of this Agreement.
[c] Restriction Period. For purposes of this Agreement, “Restriction Period”
means the Term of this Agreement and one year following termination of the
Executive’s employment with all Group Members, regardless of the reason for
termination; provided, however, that in the event of a Change of Control as
defined in Section 5.07[3] of this Agreement, the Restricted Period shall be for
a period of six (6) months.
4.06 Post-Termination Cooperation. The Executive agrees that during and after
employment with the Group and without additional compensation (other than
reimbursement for reasonable associated expenses), to cooperate with the Group,
the Company and any other Group Member in the following areas:
[1] Cooperation With the Group, the Company and Other Group Members. The
Executive agrees [a] to be reasonably available to answer questions for any
Group Member’s officers or directors regarding any matter, project, initiative
or effort with which the Executive was involved while employed by any Group
Member and [b] to cooperate with the Group, the Company and any other Group
Member during the course of all proceedings arising out of the Group’s Business
about which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive’s being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group, the Company or
any other Group Member, [ii] providing any and all documents in the Executive’s
possession that relate to the proceeding and [iii] providing assistance in
locating any and all relevant notes and/or documents relevant to any
proceedings.
[2] Cooperation With Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order or to the extent it is germane (but only to the extent
that it is germane) to enforcement of the Executive’s rights under this
Agreement and only as a necessary part of any proceedings under this Agreement,
the Executive agrees not to communicate with, or give statements or testimony
to, any opposing attorney, opposing attorney’s representative (including a
private investigator) or current or former employee relating to any matter
(including pending or threatened lawsuits or administrative investigations)
about which the Executive has knowledge or information except in cooperation
with the Group, the Company and other Group Members. The Executive also agrees
to notify the Company’s Chief Executive Officer or General Counsel

6



--------------------------------------------------------------------------------



 



immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.
[3] Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television, radio
or electronic media) relating to any matter (including pending or threatened
lawsuits or administrative investigations) about which the Executive has
knowledge or information except in cooperation with the Group, the Company or
any other Group Member. The Executive also agrees to notify the Company’s Chief
Executive Officer or General Counsel immediately after being contacted by any
member of the media with respect to any matter affected by this section.
4.07 Non-Disparagement. The Executive and the Company agree (on its behalf and
in behalf of the Group and other Group Members) that after the Executive’s
employment with the Group has ended neither will make any disparaging remarks
about the other and the Executive will not make any disparaging remarks about
the Company, the Company’s Chairman, Chief Executive Officer or any of the
Company’s executives or directors or any other Group Member or their executives
and directors. However, this section will not preclude [1] any remarks that may
be made by the Executive [a] under the terms of Section 4.06[2], [b] that are
required to discharge the duties described in this Agreement or [c] are germane
(but only to the extent that it is germane) to enforcement of the Executive’s
rights under this Agreement and only as a necessary part of any proceedings
under this Agreement or [2] the Company or any other Group Member from making
(or eliciting from any person) disparaging remarks about the Executive [a]
concerning any conduct that may have led to a termination for Cause, as defined
in Section 5.04[3] (including initiating an inquiry or investigation that may
result in a termination for Cause) or [b] that are germane (but only to the
extent that it is germane) to defending against any action begun by the
Executive under this Agreement.
4.08 Notice of Subsequent Employment. The Executive agrees to notify the Company
of any subsequent employment during the Restriction Period and any period during
which any payment described in Section 5.00 is due or is being paid.
4.09 Remedies. The Executive:
[1] Acknowledges that the obligations and restrictions described in
Sections 4.02 through 4.08 are reasonable in light of the nature of the Group’s
Business and the nature of the Executive’s relationship with the Group and the
Company; that the Group, the Company and all other Group Members have legitimate
business reasons for requiring the Executive’s agreement to all provisions of
Section 4.00; and that the Executive understands these restrictions, has had an
opportunity to fully discuss these restrictions with the Company and accepts the
restrictions.
[2] Agrees that if any of the obligations to the Company under Sections 4.02
through 4.08 are breached, the periods during which the obligations described in
Sections 4.02 through 4.08 apply will be extended for the length of time that
the Executive failed to fulfill the obligations under Sections 4.02 through
4.08.

7



--------------------------------------------------------------------------------



 



[3] Agrees that [a] any breach of any of the terms of this Section 4.00 would
result in irreparable injury and damage to the Group, the Company and all other
Group Members for which none would have an adequate remedy at law, [b] in the
event of a breach or any threat of breach by the Executive, the Group, the
Company and any Group Member will be entitled to an immediate injunction and
restraining order to prevent that breach and/or threatened breach and/or
continued breach by the Executive and/or any and all persons and/or entities
acting for, with and/or through the Executive, without having to prove damages
[c] no bond will be required of the Group, the Company or any other Group Member
in connection with an action described in Section 4.09[3][a] and [d] not to
defend any action seeking injunctive or other equitable relief on the basis that
the Group, the Company or any other Group Member has an adequate remedy at law
in money damages or otherwise. The terms of this Section 4.09 will not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach by the Executive of Section 4.00, including, but not limited
to, the recovery of monetary damages from the Executive or specific performance.
In addition to any other available remedies, the Group, the Company or any Group
Member may require the Executive to account for and pay over to the Company all
compensation, profits, accruals, increments or other benefits derived or
received by the Executive as a result of any transaction constituting a breach
of any portion of Section 4.00. The Company may set off any amounts finally
determined by a court of competent jurisdiction to be due under this section
against any amount that may be owed to the Executive under this Agreement or
under any other compensatory arrangement (other than a tax-qualified retirement
plan) between the Executive and the Group, the Company or any other Group
Member. The Parties agree that any action for breach of any of the provisions of
Section 4.00 and/or injunctive relief will be venued in the Court of Common
Pleas, Franklin County, Ohio.
4.10 Return of Group Property. Upon termination of employment, the Executive
agrees to promptly return to the Company all property belonging to the Group or
any Group Member; provided, however, that in the event the Executive’s
employment is terminated pursuant to Section 5.06 and the Executive is then
utilizing an automobile provided by the Company, the Executive shall retain the
automobile in accordance with the terms of Section 5.06[5].
4.11 Effect of Termination of Agreement. The provisions of Section 4.00 will
survive any termination of this Agreement and the existence of any claim or
cause of action by the Executive against the Company or any Group Member,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Group, the Company or any other Group Member of the
covenants and agreements of this Section 4.00; provided, however, that this
Section 4.11 will not, in and of itself, preclude the Executive from defending
against the enforceability of the covenants and agreements of Section 4.00.

8



--------------------------------------------------------------------------------



 



5.00 Termination and Related Benefits
This Agreement will terminate upon the occurrence of any of the events described
in this section, although all of the obligations, restrictions and duties
described in Sections 4.02 through 4.08 will continue after the Agreement
terminates and will apply and continue to apply to the Executive and the
Executive’s estate, heirs and assigns for the period described in Sections 4.02
through 4.08.
5.01 Rules of General Application. The following rules apply generally to the
implementation of Section 5.00:
[1] Method of Payment. The Company, at its option and at any time, may elect to
pay, as a lump sum, any installment payments due under Section 5.00. If the
Company decides to pay any installment obligation due under Section 5.00 as a
lump sum, the amount paid will be reduced to reflect the value of the
acceleration. This reduction will be based on the rate paid on 90-day U.S.
Treasury Bills issued on the last issue date before the lump sum payment is
made.
[2] Application of Pro Rata. Any pro rata amount to be paid under Section 5.00
[a] will be calculated as provided in the program through which the payment is
due or [b] if the payment obligation arises solely under this Agreement, will be
based on the number of days between the first day of the fiscal year during
which the Executive terminates employment and the date that the Executive
terminates employment divided by the number of days in the fiscal year during
which the Executive terminates employment.
[3] Limit on Time and Form of Payment. Subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the payments described in this
section will be made at the time and in the form described in this section. Any
amount deferred by application of Section 409A of the Code will be paid as a
lump sum on the first payment date permitted under Section 409A of the Code and
will be increased by interest calculated as described in Section 5.01[1][b] or
on another basis permitted under Section 409A of the Code.
5.02 Termination Due to Executive’s Death. This Agreement will terminate
automatically on the date the Executive dies. If all requirements of this
Agreement are met (including those described in Section 7.00), as of the
Executive’s date of death, and subject to Section 5.04[5], the Company will make
the following payments to the beneficiary the Executive designates on a form
acceptable to the Company. If the Executive has not made an effective
beneficiary designation (or has revoked all beneficiary designations), these
payments will be made to the Executive’s surviving spouse or, if the Executive
dies without a surviving spouse, to the Executive’s estate.
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company’s next regularly schedule
payroll date for similarly situated employees.

9



--------------------------------------------------------------------------------



 



[2] Bonus. The Bonus (or pro rata share of any Bonus) due under the terms of the
Bonus Program and Section 3.02.
[3] Other. Any rights accruing to the Executive under any other compensatory
program and any employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.
5.03 Termination Due to Executive’s Disability. The Company may terminate this
Agreement after ascertaining that the Executive is Disabled (as defined in
Section 5.03[4]) by delivering to the Executive a written notice of termination
for Disability that includes the date termination for Disability is to be
effective. If all requirements of this Agreement are met (including those
imposed under Section 7.00) and subject to Section 5.04[5], the Company will
make the following payments to the Executive.
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company’s next regularly schedule
payroll date for similarly situated employees.
[2] Bonus. The Bonus (or pro rata share of any Bonus) due under the terms of the
Bonus Program and Section 3.02.
[3] Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.
[4] Definition of Disability. For purposes of this Agreement, “Disability” (and
any of its forms) means that, for more than six consecutive months, the
Executive is unable, with reasonable accommodation, to perform the duties
described in Section 4.01 on a full-time basis due to a physical or mental
disability or infirmity.
5.04 Termination for Cause. The Company may terminate the Executive’s employment
for Cause (as defined in Section 5.04[3]). A termination for Cause shall only be
effective after [a] the Company has delivered a written notice to the Executive
stating that in the Company’s opinion, the Executive may be terminated for
Cause, specifying the details and [b] if the failure or action is one that can
be cured, the Executive does not cure the issue giving rise to the Cause
determination within 30 days after receiving notice. If the Executive is
terminated for Cause and if all requirements of this Agreement are met
(including those imposed under Section 7.00), the Company will make the
following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company’s next regularly schedule
payroll date for similarly situated employees.
[2] Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be

10



--------------------------------------------------------------------------------



 



distributed or made available as required by the terms of the program, plan or
fund or as required by law.
[3] Definition of Cause. For purposes of this Agreement, Cause means the
Executive’s [a] failure to comply with Company’s policies and procedures which
the Company reasonably determines has had or is likely to have a material
adverse effect on the Group, the Company or any other Group Member; [b] willful
or illegal misconduct or grossly negligent conduct that is materially injurious
to the Group, the Company or any other Group Member, monetarily or otherwise;
[c] violation of laws or regulations governing the Group, the Company or any
other Group Member (including the Sarbanes-Oxley Act of 2002) or violation of
the Company’s code of ethics; [d] breach of any fiduciary duty owed to the
Group, the Company or any other Group Member; [e] misrepresentation or
dishonesty which the Company reasonably determines has had or is likely to have
a material adverse effect on the Group, the Company or any other Group Member;
[f] breach of any provision of Section 4.00 of this Agreement; [g] involvement
in any act of moral turpitude that has a materially injurious effect on the
Group, the Company or any other Group Member or their reputation; or [h] breach
of the terms of any non-solicitation or confidentiality clauses contained in an
employment agreement(s) with a former employer.
[4] Date of Termination for Cause. Subject to Section 5.04[5], termination for
Cause will be deemed to have occurred on the date the Company specifies in the
notice described in Section 5.04[a] or, if later and if applicable the end of
the period described in Section 5.04[b].
[5] Subsequent Information. The terms of Section 5.04 also will apply if, within
6 consecutive calendar months beginning after the Executive terminates under any
other provision of Section 5.00, the Company learns of an event that, had it
been known before the Executive terminated employment, would have justified a
termination for Cause. In this case, the Company will be entitled to recover any
amounts that the Executive or any beneficiary received under any other provision
of Section 5.00, reduced by the amount the Executive is entitled to receive
under this Section 5.04 and any other legally protected benefits paid or made
available under this Agreement that originally was applied when the Executive
terminated.
5.05 Voluntary Termination by Executive. The Executive may voluntarily terminate
employment with the Company at any time. In this case, and if all other
requirements of this Agreement are met, and subject to Section 5.04[5], the
Company will make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid in a single lump sum on the Company’s next
regularly schedule payroll date for similarly situated employees.
[2] Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be

11



--------------------------------------------------------------------------------



 



distributed or made available as required by the terms of the program, plan or
fund or as required by law.
5.06 Involuntary Termination Without Cause. Beginning September 1, 2006, the
Company may terminate the Executive’s employment at any time without Cause by
delivering to the Executive a written notice specifying the date termination is
to be effective. If all requirements of this Agreement are met (including those
imposed under Section 7.00) and subject to Section 5.04[5], the Company will
make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid in a single lump sum on the Company’s next
regularly schedule payroll date for similarly situated employees.
[2] Bonus. The bonus (or pro rata share of any Bonus) due under the terms of the
Bonus Program and Section 3.02.
[3] Income Continuation. The Executive will be entitled to continue to receive
his Base Salary until the last day of the twenty-eighth complete calendar week
beginning after the termination date.
[4] Health Care. The Company will reimburse the Executive for the cost of
continuing health coverage under COBRA, less the amount the Executive is
expected to pay as an employee premium for this coverage, if any, until the
earlier of [a] the last day of the twenty-eighth complete calendar week
beginning after the termination date or [b] the date the Executive becomes
eligible for the same or similar coverage under another benefit program. The
amounts payable under this section will be increased to reimburse the Executive
for federal, state and local income, employment and wage taxes associated with
that reimbursement.
[5] Transportation. The Executive will be entitled to continue to receive the
automobile benefits described in Section 3.06 until the last day of the
twenty-eighth complete calendar week beginning after the termination date.
[6] Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.

5.07   Termination in Connection With Change of Control. If the Executive is
Terminated in Connection With a Change of Control (as defined in
Section 5.07[5]) at any time during the Protection Period (as defined in
Section 5.07[4]) and if all other conditions of this Agreement have been met
(including those imposed under Section 7.00) and subject to Section 5.04[5], the
Change Entity (as defined in Section 5.07[2] will pay or make available the
Change Benefits (as defined in Section 5.07[1]) in lieu of any other amounts of
benefits that might otherwise be due under this Agreement on account of that
termination.

12



--------------------------------------------------------------------------------



 



[1] Change Benefits. For purposes of this Agreement, “Change Benefits” means the
aggregate of the following, adjusted if appropriate under Sections 5.07[6] and
[7]:
[a] Base Salary. The sum of [i] the Base Salary earned to the date of
termination plus [ii] 200 percent of the Executive’s Base Salary at the highest
rate in effect at any time during the Protection Period. This amount will be
paid in a lump sum cash payment on the Change Entity’s first regular payroll
date for employees with a similar title or position following the effective date
of the Executive’s Termination in Connection With a Change of Control.
[b] Bonus. Two hundred percent of the Executive’s Stretch Bonus opportunity as
it existed on the Effective Date of this Agreement under the Bonus Program. This
amount will be paid in a single lump sum on the Change Entity’s next regularly
scheduled payroll date for executives of similar title and position following
the date of the Executive’s Termination in Connection With a Change of Control.
[c] Health Care. The Change Entity will reimburse the Executive for the cost of
continuing health coverage under COBRA, less the amount the Executive is
expected to pay as an employee premium at the lowest rate in effect at any time
during the Protection Period for this coverage, until the earlier of [i] the
last day of the 24th complete calendar month beginning after the date the
Executive is Terminated in Connection With a Change of Control or [ii] the date
the Executive becomes eligible for comparable benefits at comparable costs to
the Executive under another employer sponsored benefit program. The amounts
payable under this section will be increased to reimburse the Executive for
federal, state and local income, employment and wage taxes associated with that
reimbursement.
[d] Other. Any rights (including those arising on account of the Change of
Control) accruing to the Executive under any other compensatory program and
employee benefit plan, fund or program maintained by the Change Entity will be
distributed or made available as required by the terms of the program, plan or
fund or as required by law.
[2] Change Entity. For purposes of this Agreement, “Change Entity” means the
Company, BLI and any other entity that is a party to the Change of Control.
[3] Definition of Change of Control. For purposes of this Agreement, “Change of
Control” means [a] any person or group [as defined for purposes of Section 13(d)
of the Securities Exchange Act of 1934] that becomes the beneficial owner of, or
has the right to acquire (by contract, option, warrant, conversion of
convertible securities or otherwise), 20 percent or more of the outstanding
equity securities of BLI entitled to vote for the election of directors; [b] a
majority of the Board of Directors of BLI is replaced within any 24 consecutive
month period or less by directors not nominated and approved by a majority of
the directors of BLI in office at the beginning of such period (or their
successors so nominated and approved), or a majority of the Board of Directors
of BLI at any date consists of persons not so nominated and approved; [c] the
stockholders of BLI

13



--------------------------------------------------------------------------------



 



approve an agreement to reorganize, merge or consolidate with another
corporation (other than Big Lots Stores, Inc. or an affiliate); [d] the
stockholders of BLI adopt a plan or approve an agreement to sell or otherwise
dispose of all or substantially all of BLI’s assets (including without
limitation, a plan of liquidation or dissolution), in a single transaction or
series of related transactions. The effective date of any such Change of Control
will be the date upon which the last event occurs or last action is taken such
that the definition of such Change of Control (as set forth above) has been met.
For purposes of this Agreement, the term “affiliate” will mean: [i] any person
or entity qualified as part of an affiliated group which includes BLI pursuant
to Section 1504 of the Internal Revenue Code of 1986, as amended (the “Code”);
or [ii] any person or entity qualified as part of a parent-subsidiary group of
trades and businesses under common control within the meaning of Treasury
Regulation Section 1.414(c)(2)(b). Determination of affiliate will be tested as
of the date immediately prior to any event constituting a Change of Control. The
other provisions of this Section 5.07 notwithstanding, the term “Change of
Control” will not mean any transaction, merger, consolidation or reorganization
in which BLI exchanges or offers to exchange newly issued or treasury shares in
an amount less than 50 percent of the then-outstanding equity securities of BLI
entitled to vote for the election of directors, for 51 percent or more of the
outstanding equity securities entitled to vote for the election of at least the
majority of the directors of a corporation other than BLI or an affiliate
thereof (the “Acquired Corporation”), or for all or substantially all of the
assets of the Acquired Corporation.
[4] Protection Period. For purposes of this Agreement, “Protection Period” means
the period beginning on the first day of the third full consecutive calendar
month beginning before the date of the Change of Control and ending on the last
day of the twenty-fourth consecutive full calendar month beginning after the
date of the Change of Control.
[5] Termination in Connection With a Change of Control. For purposes of this
Agreement, “Termination in Connection With a Change of Control” means, at any
time during the Protection Period, the Change Entity:
[a] Involuntarily terminates the Executive without Cause (as defined in Section
5.06), in which case, the termination will be deemed to have occurred on the
date the notice of termination is delivered to the executive;
[b] Breaches any term of this Agreement, in which case the termination will be
deemed to have occurred on the date of the breach, even if the breach became
apparent at a later date;
[c] Unsuccessfully attempts to terminate the Executive for Cause (as defined in
Section 5.04), in which case the termination will be deemed to have occurred on
the date the Change Entity gives the notice of termination for Cause described
in Section 5.04 even if the date on which it is determined that the Change
Entity had no basis for terminating the executive for Cause is beyond the
Protection Period;

14



--------------------------------------------------------------------------------



 



[d] Attempts to terminate the Executive for any reason without following the
procedures described in this Agreement (including an acceleration of the periods
described in Section 5.03[4] and 5.04[b]), in which case the termination will be
deemed to have occurred on the date the Change Entity first failed to comply
with those procedures;
[e] Revokes or attempts to revoke or accelerate the duration of any leave of
absence protected by law or authorized by the Company before the Protection
Period or by the Change Entity at any time during the Protection Period, in
which case the termination will be deemed to have occurred on the day the
Company or the Change Entity revoked or attempted to revoke or accelerate the
leave of absence even if the date on which it is determined that the Change
Entity had no basis for revoking or acceleration the leaves of absence is beyond
the Protection Period; or
[f] Refuses to allow the Executive to return to active employment at the end of
any leave of absence protected by law or authorized by the Company before the
Protection Period or the Change Entity at any time during the Protection Period,
in which case the termination will be deemed to have occurred on the earlier of
[i] the date the Executive attempts to return to active employment or [ii] the
last day or the leave of absence.
[6] Treatment of Taxes. If payments under this Agreement, when combined with
payments and benefits under all other plans and programs maintained by the
Company or the Change Entity, constitute “excess” parachute payments as defined
in Section 280G(b) of the Code, the Change Entity, subject to Section 5.07[7],
will either:
[a] Reimburse the Executive for the amount of any excise tax due under Code
§4999, if this procedure provides the Executive with an after-tax amount that is
larger than the after-tax amount produced under Section 5.07[6][b]; or
[b] Reduce the Executive’s benefits under this Agreement so that the Executive’s
total “parachute payment” as defined in Code §280G(b)(2)(A) under this Agreement
and all other agreements will be $1.00 less than the amount that would generate
“excess” parachute payment penalties if this procedure provides the Executive
with an after-tax amount that is larger than the after-tax amount produced under
Section 5.07[6][a].
This comparison will be made as of the date of the corporate event generating
the “parachute payments” although any reimbursement provided under
Section 5.07[6][a] will be made when the parachute payment is actually made or
distributed.
Within 10 business days of the date the Change Entity determines that
Section 5.07[6][b] should be applied, the Change Entity will apprise the
Executive of the amount of the reduction (“Notice of Reduction”). Within 10
business days of receiving that information, the Executive may specify how (and
against which benefit or payment source) the reduction is to be applied (“Notice
of Allocation”). The Change Entity will

15



--------------------------------------------------------------------------------



 



be required to implement these directions within 10 business days of receiving
the Notice of Allocation. If the Change Entity has not received a Notice of
Allocation from the Executive within 10 business days of the date of the Notice
of Reduction or if the allocation provided in the Notice of Allocation is not
sufficient to fully implement Section 5.07[6][b], the Change Entity will apply
Section 5.07[6][b] proportionately based on the amounts otherwise payable under
this Agreement or, if a Notice of Allocation has been returned that does not
sufficiently implement Section 5.07[6][b], on the basis of the reductions
specified in the Notice of Allocation.
[7] Effect of Subsequent Tax Claim. The Change Entity will establish procedures
that will apply to any inquiries regarding the treatment of tax payments under
this Section 5.07. Within 30 days following the termination of the Executive’s
employment under Section 5.07, the Change Entity will provide the Executive with
a copy of such procedures.
6.00 Notice
6.01 How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid; or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be [1] in the
case of notices to the Company or the Change Entity, addressed to the Company’s
Chief Executive Office at the Company’s then-current corporate offices and [2]
in the case of notices to the Executive, addressed to the Executive’s last
mailing address contained in the Executive’s personnel file.
6.02 Effective Date. Any notice permitted or required to be given under this
Agreement will be deemed to have been given and will be effective on the date it
is delivered.
7.00 Execution of Release
The Executive agrees that as a condition of receiving any post-termination
benefit as set forth in Section 5.00 except for earned but unpaid Base Salary to
the date of termination and any legally protected rights the Executive has under
any employee benefit plan maintained by the Company, the Executive or, in the
case of any amounts due after the Executive’s death, the person to whom those
amounts are payable (collectively, the “Payee”) must execute a comprehensive
release in the form determined from time to time by the Company in its sole
discretion. Generally, the release will require the Payee and the Payee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and assigns to release and forever discharge
the Group, the Company and all other Group Members, past, present and future,
and their executives, officers, directors, agents, attorneys, successors and
assigns from any and all claims, suits and/or causes of action that grow out of
or are in any way related to the Executive’s recruitment and employment with the
Company that arose on or before the date of the release, other than any claim
that the Company has breached this Agreement. This release will include, but not
be limited to, any claim that the Company violated the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil

16



--------------------------------------------------------------------------------



 



Rights Act of 1964, the Family and Medical Leave Act; any state, federal law or
local ordinance prohibiting discrimination, harassment or retaliation in
employment; any claim for wrongful discharge in violation of public policy,
claims of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state; or any
federal, state or local law (each as in effect on the Effective Date and as
subsequently amended) relating to any matter within the purview of this
Agreement. Upon the Executive’s termination of employment with all Group
Members, the Payee will be presented with a release and if the Payee fails to
execute the release, the Payee agrees to forego any payment described in the
first sentence of this section. The Executive acknowledges that the Executive is
an experienced senior executive knowledgeable about the claims that might arise
in the course of employment with and termination from the Company and any other
Group Member and knowingly agrees that the payments upon termination provided
for in this Agreement are satisfactory consideration for the release of all
possible claims described in the release.
8.00 Insurance
The Company will indemnify Executive (including his heirs, executors and
administrators) to the fullest extent permitted under the Company’s Regulations
and Ohio law. This obligation to provide insurance for the Executive will
survive termination of this Agreement with respect to proceedings or threatened
proceedings based on acts or omissions occurring during the Executive’s
employment with or termination from the Group, the Company or with any other
Group Member.
9.00 Arbitration
9.01 Acknowledgement of Arbitration. Unless stated otherwise in this Agreement
or any other compensatory or any employee benefit plan, fund or program
maintained by the Company, the Parties agree that arbitration is the sole and
exclusive remedy for each of them to resolve (except as specifically provided in
Section 4.09) and redress any dispute, claim or controversy involving the
interpretation or application of this Agreement, the terms, conditions or
termination of this Agreement and the terms, conditions or termination of the
Executive’s employment with the Company, including any claims for any tort,
breach of contract, violation of public policy or discrimination, whether such
claim arises under federal, state law or local law.
9.02 Scope of Arbitration. The Executive expressly understands and agrees that
claims subject to arbitration under this section include asserted violations of
the Employee Retirement Income Security Act of 1974; the Age Discrimination in
Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any federal, state or local law or ordinances
prohibiting discrimination, harassment or retaliation in employment; any claim
for wrongful discharge in violation of public policy, claims of promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or the public policy of any state, or any federal, state or
local law (each as in effect on the Effective Date or as subsequently amended)
relating to any matter within the purview of this Agreement.
9.03 Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 9.01 will be final and binding on
them and that a judgment on the

17



--------------------------------------------------------------------------------



 



award may be entered in any court of competent jurisdiction and that enforcement
may be had according to the terms of that award. This Section 9.03 will survive
the termination of this Agreement.
9.04 Location and Conduct of Arbitration. Arbitration will be held in Columbus,
Ohio, and will be conducted by a retired federal judge or other qualified
arbitrator. The arbitrator will be mutually agreed upon by the Parties and the
arbitration will be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
Parties will have the right to conduct discovery pursuant to the Federal Rules
of Civil Procedure; provided, however, that the arbitrator will have the
authority to establish an expedited discovery schedule and cutoff and to resolve
any discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator has the authority to award
damages and other relief expressly provided by law.
9.05 Time for Initiating Arbitration. Any claim or controversy relating to any
matter described in Section 9.01 not sought to be submitted to arbitration, in
writing, within 60 days of the date the Party asserting the claim knew, or
through reasonable diligence should have known, of the facts giving rise to that
Party’s claim, will be deemed waived and the Party asserting the claim will have
no further right to seek arbitration or recovery with respect to that claim or
controversy. Both Parties agree to strictly comply with the time limitation
specified in this section. For purposes of this section, a claim or controversy
is sought to be submitted to arbitration on the date the complaining Party gives
written notice to the other that [1] an issue has arisen or is likely to arise
that, unless resolved otherwise, may be resolved through arbitration under this
Section 9.00 and [2] unless the issue is resolved otherwise, the complaining
Party intends to submit the matter to arbitration under the terms of
Section 9.00.
9.06 Costs of Arbitration and Attorney’s Fees. The Company will bear the
arbitrator’s fee and other costs associated with any arbitration, unless the
arbitrator, acting under Federal Rule of Civil Procedure 54(d)(1), elects to
award these fees to the Company. Attorney’s fees [1] may be awarded to the
prevailing party if expressly authorized by statute, or otherwise each party
will bear its own attorney’s fees and costs but [2] Executive’s attorney’s fees
and other associated costs and expenses will be borne by the Change Entity with
respect to any claim arising under Section 5.07 but only if the arbitrator
concludes the claim legitimately relates to matters within the contemplation of
Section 5.07 (otherwise, the rule described in Section 9.06[1] will apply).
9.07 Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving the issues described in
Section 9.01, neither Party may resort to any federal, state or local court or
administrative agency concerning those issues and that the decision of the
arbitrator will be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.
9.08 Waiver of Jury. The Executive (personally and in behalf of all the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees,

18



--------------------------------------------------------------------------------



 



legatees and assigns) and the Company (on its own behalf’s and in behalf of its
successors, including any Change Entity) each waive the right to have a claim or
dispute with one another decided in a judicial forum or by a jury, except as
otherwise provided in this Agreement.
10.00 General Provisions
10.01 Representation of Executive. The Executive represents and warrants that
the Executive is an experienced senior executive knowledgeable about the issues
(and their effect) within the purview of this Agreement and is not under any
contractual or legal restraint that prevents or prohibits the Executive from
entering into this Agreement or performing the duties and obligations described
in this Agreement.
10.02 Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer or other person designated by the Company’s
Board of Directors. This Agreement, and any attachments referenced in the
Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and, except as otherwise
specifically provided in this Agreement, any other agreements are terminated and
of no further force or legal effect. No agreements or representations, oral or
otherwise, with respect to the Executive’s employment relationship with the
Company have been made or relied upon by either Party which are not set forth
expressly in this Agreement.
10.03 Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Parties agree
that any invalid or enforceable provision may and will be reformed and applied
[1] as provided in Section 4.05, with respect to the matters specifically
contemplated in Section 4.00 and [2] with respect to other matters, [a] to the
extent needed to avoid that invalidity or unenforceability and [b] in a manner
that is as similar as possible to the Parties’ intent (as described in this
Agreement). The validity, construction and interpretation of this Agreement and
the rights and duties of the Parties will be governed by the laws of the State
of Ohio, without reference to the Ohio choice of law rules.
10.04 No Waiver. Except as otherwise provided in Section 9.05, failure to insist
upon strict compliance with any term of this Agreement will not be considered a
waiver of any such term or any other term of this Agreement.
10.05 Withholding. All payments made to or on behalf of the Executive under this
Agreement will be reduced by any amount:
[1] That the Company is required by law to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2] To the extent allowed by law, that the Executive owes (or, after employment
is deemed to owe) to the Group, the Company or any other Group Member.

19



--------------------------------------------------------------------------------



 



Application of Section 10.05[2] will not extinguish the Company’s right to seek
additional amounts from the Executive (or to pursue other appropriate remedies)
to the extent that the amount recovered by application of Section 10.05[2] does
not fully discharge the amount the Executive owes to the Group, the Company or
other Group Member and does not preclude the Group, the Company or any other
Group Member from proceeding directly against the Executive without first
exhausting its right of recovery under Section 10.05[2].
10.06 Survival. The Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect after this Agreement terminates to the extent that their
performance is required to occur after this Agreement terminates.
10.07 Miscellaneous.
[1] The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement; provided, however, that this prohibition does not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and does not
preclude the legal representative of the Executive’s estate from assigning any
right under this Agreement to the person or persons entitled to it.
[2] This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and assigns
and the Company and its successors and, to the extent applicable, the Group and
all Group Members.
[3] The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
10.08 Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, including any Change Entity, and any successor will be
substituted for the Company under the terms of this Agreement. As used in this
Agreement, the term “successor” means any person, firm, corporation or business
entity which at any time, whether by merger, purchase or

20



--------------------------------------------------------------------------------



 



otherwise, acquires all or essentially all of the assets of the business of the
Company. Notwithstanding any assignment, the Company will remain, with any
successor, jointly and severally liable for all its obligations under this
Agreement.
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 21 pages.

            BIG LOTS, INC.
      By:   /s/ Charles W. Haubiel II         Signed: August 17, 2005   

            BIG LOTS STORES, INC.
      By:   /s/ Brad A. Waite         Signed: August 17, 2005   

            KENT LARSSON
      /s/ Kent Larsson         Signed: August 17, 2005   

21